DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination dated on May 24, 2022.  Claims 15, 17 and 22-25 are amended.  Claims 26-27 are newly added.  Claims 15-27 are pending.  All pending claims are examined.

Response to Arguments
103 Art Rejection
Examiner finds Applicant’s arguments persuasive and the art rejection is withdrawn and the Applicant’s arguments are moot.


Allowable Subject Matter
Claims 15-27 are pending.
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hamilton discloses a payment system that can include an NFC enabled smartphone with a payment application (Hamilton, paras.00012-0014; see also para. 0001; Figs. 3 elements 208. 236; Fig. 4 element 306, 308, 312; see also paras. 0099-0100).
Regarding independent claim 22 which is illustrative of independent claims 15, 17 and 22-25 the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added); 
22. (Currently Amended) A method of processing financial data by a personal communication device via a payment terminal, the payment terminal being configured to output a wireless pairing advertisement signal, the method comprising:
receiving, at the personal communication device, the wireless pairing advertisement signal of the payment terminal;
determining whether the received pairing advertisement wireless signal has a strength above a first signal threshold;
emitting a wireless request signal to pair with the payment terminal thereby to establish a communication channel with the personal communication device as a result of the received signal strength being above the first strength threshold, the wireless request signal causing the payment terminal to establish only one an exclusive communication channel, wherein the exclusive communication channel is only between the personal communication device and the payment terminal;
receiving notification over the exclusive communication channel that a financial transaction is concluded; and
closing down the exclusive communication channel in response to the notification, so that the payment terminal can output a wireless pairing advertisement signal again to establish another exclusive communication channel with another personal communication device.
For these reasons, independent claim 1 is deemed to be allowable.  Accordingly, the prior rejections of claims 15-27 under 35 U.S.C. 103 have been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696